Shaw, C. J.
[After stating the issues, and the finding of the jury.] Two questions have been raised by the plaintiff, upon the report of the trial, and have been argued. First, it was insisted, on the authority of Com. Dig. Bargain and Sale, B. 10, that a delivery of a deed, after enrolment, is not good *450But we think the authority cited does not warrant the position. If, however, the law be so in England, it is otherwise in this Commonwealth. Undoubtedly, registration, even by the grantor, will not operate as a delivery, nor supersede the necessity of proof of delivery. Maynard v. Maynard, 10 Mass. 456. Barns v. Hatch, 3 N. Hamp. 304. But where both are proved, it is no objection to the delivery of a deed, that it was after the registration. Harrison v. Trustees of Phillips Academy, 12 Mass. 456. Hedge v. Drew, 12 Pick. 141.
Secondly, it was objected, that evidence ought not to have been received of the admissions of the plaintiff to third persons, in order to prove a ratification of the delivery of his deed. But the court are of opinion that this evidence was rightly admitted. The object was, to prove such ratification by showing that the plaintiff assented to the delivery, with a knowledge of the facts. His declarations, whether to a party or to a third person, were competent evidence, as far as they went, both of such assent, and the knowledge under which it was given Mountstephen v. Brooke, 3 Barn. & Aid. 141. Woolway v. Rowe, 1 Adolph. & Ellis, 114. Bayley v. Bryant, 24 Pick. 203.